Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a probe system, comprising: a probe assembly including an optical probe; a support surface configured to support a substrate that includes a device under test (DUT) that includes an optical device; a signal generation and analysis assembly configured to generate an optical signal and to provide the optical signal to the optical device via the optical probe; an electrically actuated positioning assembly configured to selectively adjust a relative orientation between the optical probe and the DUT; a calibration structure configured to receive the optical signal; an optical detector configured to detect a signal intensity of the optical signal; and a controller programmed to control the operation of the probe system by: (i) positioning the optical probe and the calibration structure proximate one another; (ii) conveying the optical signal from the optical probe to the calibration structure; (iii) during the conveying, detecting the signal intensity of the optical signal; , wherein the changing includes scanning the optical probe and the calibration structure relative to one another in two dimensions and within a first scan plane to generate a correlation between signal intensity and position within the first scan plane in combination with all other elements in claim 1.

Regarding claims 2-18, the claims are allowed as they further limit allowed claim 1.

Regarding claim 19, the prior art of record does not teach alone or in combination a method of characterizing optical coupling between an optical probe of a probe system and a calibration structure, the method comprising: positioning the optical probe and the calibration structure proximate one another; conveying an optical signal from the optical probe to the calibration structure; during the conveying, detecting a signal intensity of the optical signal; and during the conveying and also during the detecting, changing a relative orientation between the optical probe and the calibration structure to generate a representation of the signal intensity as a function of the relative orientation between the optical probe and the calibration structure, wherein the changing includes scanning the optical probe and the calibration structure relative to one another in two dimensions and within a first scan plane to generate a correlation between signal intensity and position within the first scan plane in combination with all other elements in claim 19.

Regarding claims 20, the claims are allowed as they further limit allowed claim 19.

Regarding claim 21, the prior art of record does not teach alone or in combination a probe system, comprising: a probe assembly including an optical probe; a support surface configured to support a substrate that includes a device under test (DUT) that includes an optical device; a signal generation and analysis assembly configured to generate an optical signal and to provide the optical signal to the optical device via the optical probe; an electrically actuated positioning assembly configured to selectively adjust a relative orientation between the optical probe and the DUT; a calibration structure configured to receive the optical signal, wherein the calibration structure includes: (i) a first grating coupler configured to receive a coupled portion of the optical signal from the optical probe; (ii) a waveguide configured to receive the coupled portion of the optical signal from the first grating coupler; and (iii) a second grating coupler configured to receive the coupled portion of the optical signal from the waveguide; an optical detector configured to detect a signal intensity of the optical signal; and a controller programmed to control the operation of the probe system by: (i) positioning the optical probe and the calibration structure proximate one another; (ii) conveying the optical signal from the optical probe to the calibration structure; (iii) during the conveying, detecting the signal intensity of the optical signal; and (iv) during the conveying and also during the detecting, changing the relative orientation between the optical probe and the calibration structure to generate a representation of Page 9 - AMENDMENT AND RESPONSE TO OFFICE ACTION; Serial No. 17/028,102the signal 

Regarding claim 22, the prior art of record does not teach alone or in combination a probe system, comprising: a probe assembly including an optical probe; a support surface configured to support a substrate that includes a device under test (DUT) that includes an optical device; a signal generation and analysis assembly configured to generate an optical signal and to provide the optical signal to the optical device via the optical probe; an electrically actuated positioning assembly configured to selectively adjust a relative orientation between the optical probe and the DUT; a calibration structure configured to receive the optical signal, wherein the calibration structure includes a waveguide configured to receive a coupled portion of the optical signal from the optical probe; an optical detector configured to detect a signal intensity of the optical signal; and a controller programmed to control the operation of the probe system by: (i) positioning the optical probe and the calibration structure proximate one another; (ii) conveying the optical signal from the optical probe to the calibration structure; (iii) during the conveying, detecting the signal intensity of the optical signal; and (iv) during the conveying and also during the detecting, changing the relative orientation between the optical probe and the calibration structure to generate a representation of the signal intensity as a function of the relative orientation between the optical probe and the calibration structure in combination with all other elements in claim 22.

Regarding claim 23, the prior art of record does not teach alone or in combination a probe system, comprising: a probe assembly including an optical probe; a support surface configured to support a substrate that includes a device under test (DUT) that includes an optical device; a signal generation and analysis assembly configured to generate an optical signal and to provide the optical signal to the optical device via the optical probe; an electrically actuated positioning assembly configured to selectively adjust a relative orientation between the optical probe and the DUT; a calibration structure configured to receive the optical signal, wherein the calibration structure includes at least one of: (i) a knife-edge calibration structure; and (ii) a pinhole calibration structure; an optical detector configured to detect a signal intensity of the optical signal; and a controller programmed to control the operation of the probe system by: (i) positioning the optical probe and the calibration structure proximate one another; (ii) conveying the optical signal from the optical probe to the calibration structure; (iii) during the conveying, detecting the signal intensity of the optical signal; and (iv) during the conveying and also during the detecting, changing the relative orientation between the optical probe and the calibration structure to generate a representation of the signal intensity as a function of the relative orientation between the optical probe and the calibration structure in combination with all other elements in claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858